DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment, filed 04/30/2020, has been entered.
Claims 1-42 have been canceled.
Claims 43-61 are pending.

Election/Restrictions
Applicant’s election of species antibody of anti-CD137 in the reply filed on 08/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 43-61 are currently under examination as they read on a method for enhancing the binding of Fc region of IgG antibodies to an FcγRIII receptor

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 43-61 are rejected under 35 U.S.C. 102(e) as being anticipated by Strome et al. (US 2006/0182744 A1, cited on IDS, see entire document).
The applied reference has some common inventors with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or by an appropriate showing under 37 CFR 1.131.

Strome et al. taught a method of enhancing the binding of the Fc region of an anti-CD137 antibody to FcγRIII by:
mutating the Asn 297 residue in the Fc thereby modifying the glycosylation of the Fc  region of the antibody (see, e.g., paragraphs [0122], [0126]-[0127]; claims 1 and 4);
producing the antibody in mammary epithelial cells of transgenic mice and goats and expressing the antibody in their milk (see paragraphs [0142]-[0144]; claims 12, 17-19); and
selecting the antibody with modified glycosylation by passing the antibodies over a Con A lectin column (see, e.g., paragraph [0268] and Figures 24a-b).
Strome’s antibodies are full length antibodies of IgG1 or IgG2 isotype (paragraph [0110], [0235]) or antibody fragments (paragraph [0098]), chimeric, humanized, or fully human (paragraphs [0162], [0237], claims 20-23); and exhibit high mannose wherein at least 30% of the carbohydrates are non-fucosylated Man 5 and fucose-containing (paragraph [0262 ] and figure 23).  Given that Strome et al. taught the same or nearly the same method of modifying glycosylation of Fc (i.e., altering the fucose attachment site by altering residue Asn297), the prior art antibody would have the same carbohydrate profiles as recited in the present claims. 
Although Strome did not explicitly teach “enhanced binding of Fc region to FcγRIII receptor”, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  In re Hirao 190 USPQ 15, 16-17, (CCPA 1976) held that the preamble was non-limiting because it merely recited the purpose of the process, which was fully set forth in the body of the claim.  In the instant case, by performing the steps 1-3 which are same as those recited in claim 1, one would necessarily produce antibodies with enhanced binding of the Fc region to FcγRIII receptor as evidenced by the present claims.  Furthermore, given that Strome taught the same method steps of modifying, producing and selecting, it would necessarily result in at least 40% antibodies comprising at least one ligomannose and less than 50% antibodies containing fucose.
Moreover, Strome’s teaching of passing the antibodies over a Con A lectin column (step 3 above) reads on “selecting an antibody or antibodies that have enhanced binding of the Fc region of the antibody or antibodies to the FcγRIII receptor” under the broadest reasonable interpretation in view of the instant disclosure wherein Applicant contemplated selecting fucose-containing antibody by separating it from the non-fucosylated antibody by passing the antibody mixture over a lectin column (see instant specification page 64, lines 14-15).

Conclusion
No claim is allowed.
This is a Continuation of applicant's earlier Application No. 14/057,243.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        September 20, 2022